Case 1:20-cv-21254-BB Document 47-7 Entered on FLSD Docket 07/02/2021 Page 1 of 3




                     EXHIBIT 6
    Case 1:20-cv-21254-BB Document 47-7 Entered on FLSD Docket 07/02/2021 Page 2 of 3


Rauh, Olivia

From:                             Viswanatha, Veena
Sent:                             Monday, May 3, 2021 3:49 PM
To:                               Braunstein, Joshua; Petrilla, Antony
Cc:                               Regan, Christopher; greenbergb@gtlaw.com; Rauh, Olivia
Subject:                          RE: JMJ - Discovery - SMAIL


Josh,

Thank you for your April 30, 2021, email. In your email, you note that it would take “an estimated 470 hours of SEC staff
time” to respond to Mr. Keener’s Second Set of Requests for Production. Can you let us know what search terms you
applied in deriving that estimate?

We are interested in working with you to create a more targeted search to reduce that number. Accordingly, please
advise if you are willing to share your search terms and discuss ways to reduce the number of documents that would
need to be reviewed.

Veena

Veena Viswanatha
Buckley LLP
T (202) 461-2947
M (908) 420-0113
vviswanatha@buckleyfirm.com

From: Braunstein, Joshua <sec.notification@zixmessagecenter.com>
Sent: Friday, April 30, 2021 11:58 AM
To: Viswanatha, Veena <vviswanatha@buckleyfirm.com>
Subject: JMJ - Discovery - SMAIL

[EXTERNAL]


   New ZixCorp secure email message from U.S. Securities and Exchange
   Commission Secure Email




   Open Message

  To view the secure message, click Open Message.

  The secure message expires on Jul 29, 2021 @ 03:57 PM (GMT).




                                                            1
  Case 1:20-cv-21254-BB Document 47-7 Entered on FLSD Docket 07/02/2021 Page 3 of 3

Do not reply to this notification message; this message was auto-generated by the sender's security system
reply to the sender, click Open Message.

If clicking Open Message does not work, copy and paste the link below into your Internet browser address b
https://web1.zixmail.net/s/e?b=sec&m=ABABELeIq1CzuoW5jjDiWwep&em=vviswanatha%40buckleyfirm%




                                                2
